NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



DAVID GUZMAN,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-2528
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             We affirm David Guzman's convictions and sentences without prejudice to

any right Guzman may have to file a petition alleging ineffective assistance of appellate

counsel pursuant to Florida Rule of Appellate Procedure 9.141 as related to Martin v.
State, 43 Fla. L. Weekly D1016 (Fla. 2d DCA May 4, 2018), the review of which has

been stayed in SC18-789 pending the resolution of the conflict decision in Love v. State,

43 Fla. L. Weekly D1065 (Fla. 3d DCA May 11, 2018), review granted, SC18-747 (Fla.

June 26, 2018).

             Affirmed.



LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.




                                          -2-